    Case: 3:20-cv-01029-JZ Doc #: 4 Filed: 08/28/20 1 of 1. PageID #: 20




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 Ronald Wilson,                                   Case No. 3:20 CV 1029

                               Petitioner,        JUDGMENT ENTRY

                -vs-                              JUDGE JACK ZOUHARY

 Mark K. Williams,

                               Respondent.




       For the reasons described in the accompanying Order (Doc. 3), the Petition (Doc. 1) is

dismissed. An appeal of this decision could not be taken in good faith, and this Court declines to

issue a certificate of appealability. See 28 U.S.C. §§ 1915(a)(3), 2253(c)(1).

       IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                     JACK ZOUHARY
                                                     U.S. DISTRICT JUDGE

                                                     August 28, 2020
